1:18-cv-01210-JES # 21
                    16   Page 1 of 11                                     E-FILED
                                        Tuesday,Friday,
                                                 04 December,
                                                        14 June, 2019
                                                                 2018 11:10:33
                                                                        11:54:08 AM
                                                     Clerk, U.S. District Court, ILCD
1:18-cv-01210-JES # 21
                    16   Page 2 of 11
1:18-cv-01210-JES # 21
                    16   Page 3 of 11
1:18-cv-01210-JES # 21
                    16   Page 4 of 11
1:18-cv-01210-JES # 21
                    16   Page 5 of 11
1:18-cv-01210-JES # 21
                    16   Page 6 of 11
1:18-cv-01210-JES # 21
                    16   Page 7 of 11
1:18-cv-01210-JES # 21
                    16   Page 8 of 11
1:18-cv-01210-JES # 21
                    16   Page 9 of 11
1:18-cv-01210-JES # 21
                    16   Page 10 of 11
1:18-cv-01210-JES # 21
                    16   Page 11 of 11
